Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants elect Embodiment 1, (Claims 21-25 and 27) corresponding to Figures 5-9 with traverse.
However, claims  26 and 28-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected claimed embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 24, 2021.
The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because the claimed species necessitate searching for different embodiments.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-25 and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sugasawa et al. [JP2015012066 A], provided by the Applicant.
Regarding claim 21, Sugasawa discloses a transmission coil module 10 (Fig. 1 and 2) of a wireless power transmitter, comprising: a transmission coil (e.g., 4, Abstract) for transmitting wireless power;
at least one coil guide (e.g., comprising groove 16 and protrusion 26, Abstract, Fig. 1 and 2) for preventing a contact between conducting wires 3 adjacent to each other of the transmission coil; and
a guide board (e.g., planar guide 2, Fig. 1 and 2) containing a coil accommodating unit accommodating the transmission coil.
Regarding claim 22, Sugasawa discloses the at least one coil guide comprises a plurality of guide structures (e.g., protrusion 26) which are arranged in a direction vertical to a concentric circle direction (e.g., spiral direction, shown in Fig. 1) of the transmission coil 4 and wherein each of a plurality of the guide structures is positioned between the conducting wires 3 adjacent to each other (See Figs. 1 and 2). 
Regarding claim 23, Sugasawa discloses the number of a plurality of the guide structures (e.g., 26) is identical to the number of winding (e.g., coil turns) up the transmission coil 4 (Abstract, Fig. 1 and 2).

Regarding claim 25, Sugasawa discloses a height of the coil accommodating unit (e.g., height of structure 26) is identical to a diameter of the conducting wires 3 of the transmission coil 4 (see Fig. 2).
Regarding claim 27, Sugasawa discloses that the conducting wires 3 of the transmission coil 4 are inserted into the coil accommodating unit 2 in a manner of being inserted into the at least one coil guide (e.g., structures 16, 26)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132.  The examiner can normally be reached on M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837